 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarge or otherwise discipline Garland should there be any repetition of the typeof conduct she engaged in against Bailey.In view of the nature of the unfair labor practices committed,the commission ofsimilar and other unfair labor practices reasonably may be anticipated.I shallthereforerecommend that the Respondentbe orderedto cease and desist from in anymanner infringing upon rights guaranteed to its employeesby Section 7 of the Act.Uponthe basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.TheRespondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.The Unionis a labor organization as defined in Section2(5) of the Act.3.By discriminatorilydischargingAgnes Garland theRespondent has engaged inand is engaging in unfair labor practiceswithin themeaning of Section 8(a)(3) and(I) of the Act.4.By interfering with,restraining,and coercing its employees in the exercise ofthe rightsguaranteed in Section7 of the Act,the Respondent has engaged in andis engaging in unfairlabor practices within themeaning of Section 8(a)(1) of theAct.5.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section2(6) and (7) of the Act.[Recommendations omitted from publication.]Anchor Manufacturing Company, a division of Basic ProductsCorporationandInternationalBrotherhood of ElectricalWorkers, AFL-CIO.Cases Nos. 12-CA-1563 and 12-CA-1647.April 19, 1961DECISION AND ORDERUpon charges duly filed by International Brotherhood of ElectricalWorkers, AFL-CIO, herein called the Union, the General Counsel ofthe National Labor Relations Board, by the Regional Director for theTwelfth Region, on October 7, 1960, issued a complaint alleging thatAnchor Manufacturing Company, a division of Basic Products Corpo-ration, herein called the Respondent,' had engaged in and was en-gaging in unfair labor practices within the meaning of Section 8 (a) (1)and (5) and Section 2(6) and (7) of the National Labor RelationsAct, as amended. Copies of the charges, complaint, and notice of hear-ing were duly served upon the Respondent and the Union.With respect to the unfair labor practices, the complaint alleges, insubstance, that the Union was and is the exclusive representative ofall production and maintenance employees of the Respondent in anappropriate unit, and that the Respondent unlawfully refused to bar-gain collectively with the Union.The Respondent's answer admits certain jurisdictional and factualallegations of the complaint, but denies the commission of unfair laborpractices.1The name of the Respondent has been amended in accordance with the stipulation offacts entered into by all the parties.The parties agreed in this stipulation to the dismissal of the allegations of the com-plaint in Case No. 12-CA-1563.131 NLRB No. 22. ANCHOR MANUFACTURING COMPANY, ETC.141On November 9, 1960, all parties to this proceeding entered into astipulation of facts, and on the same date jointly agreed to transferthis proceeding directly to the Board for findings of fact, conclusionsof law, and decision and order.The stipulation states, in substance,that the parties have waived their rights to a hearing before a TrialExaminer, and to the issuance of an Intermediate Report, and pro-vides, further, that the charges, complaint, answer, and stipulation offacts with accompanying exhibits constitute the entire record in thecase.On November 21, 1960, the Board approved the stipulation,ordered the transfer of the proceeding to the Board, and granted per-mission to the parties to file briefs.The Respondent has filed a brief.Upon the basis of the parties' stipulation, the Respondent's brief,and the entire record in the case, the Board 2 makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is engaged, at its Bradenton, Florida, plant, in themanufacture, sale, and distribution of electrical equipment.Duringthe past year it purchased and received goods and materials valued inexcess of $50,000 directly from points outside the State of Florida.The parties stipulated, and we find, that the Respondent is engaged incommerce within the meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act to assert jurisdiction inthis proceeding.II.THE LABOR ORGANIZATION INVOLVEDInternationalBrotherhoodof ElectricalWorkers, AFL-CIO, is alabor organizationwithin the meaningof Section 2(5) ofthe Act.M. THE UNFAIR LABOR PRACTICESThe facts, as stipulated, show that the Union was certified on Sep-tember 6, 1960, as the bargaining representative of a unit of the pro-duction and maintenance employees' of the Respondent, and that theRespondent, by letter dated September 21, 1960, refused and continuesto refuse to bargain with the Union.The Union filed its petition for certification of representatives 4 onMarch 11, 1960, and an election was held on May 17, 1960, pursuant toa stipulation for certification upon consent election.Upon the conclu-'Pursuant to the provisions of Section 3(b) of the Act, the Board has delegated itspowers in connection with this case to a three-memberpanel [MembersRodgers, Leedom,and Fanning].3 The complaint alleges, and the Respondent admits, that the appropriate unit consistsof all production and maintenance employees employed at the Employer'sBradenton,Florida, plant,excluding all office clerical,plant clerical,and professional employees,guards, and supervisors as defined in the Act.4 Case No. 12-RC-867. 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDsion ofthe,election, the parties were furnished a tally of ballots.whichshowedthat, of approximately 35 eligible voters,, 35 ballots werecast,,of which 17 were for, and 15, were against, the Union, and, 3ballots were challenged.The challenged ballots were, thus sufficient innumber to,affect the, results of the election.Thereafter, the Respond-ent,filed timely, objections, alleging that various preelection materialscirculated by, the, Union were false, and, therefore, prevented the ex-erciseof the employees',freechoice in the election.On June 30, 1960,the ,Regional Directorissuedand duly served upon all the parties hisreport on challenges and objections, in which he recommended that theobjections be overruled, and that the challenges to two of the ballots besustained., As theremainingchallenged ballot could not be determina-tive of the, results of the election, he made no recommendation as toits dispositions.The Respondent filed timely exceptions only to the Regional Direc-tor's recommendation that the objections be overruled.On September6, 1960, the Board issued its Decision and Certification of Representa-tives, adopting the recommendations' of the Regional Director that theEmployer's objections be overruled.'The Board noted in this De-cision that the preelection materials distributed by the Union did notrelate to matters peculiarly within its knowledge; that, except as to atelegramcirculated by the Union, the Respondent had an opportunityto, and did, respond to the propaganda statements;' and that, as to'thetelegramin' question, the employees could recognize'it as propaganda,and it was therefore not sufficient to prevent the exercise of a' freechoice in the election.Accordingly, and as the revised tally of ballotsshowed that the Union had receiveda majority of the valid votes castin the election, it was certified as the collective-bargaining rep're'senta-tive in the appropriate unit.I' ''On August 5, 1960, prior to the certification, and again on Sep-tember 16, 1960, subsequent to the certification, the Union requestedthe Respondent to bargain collectively with respect to wages, hoursof work, and other conditions of employment in'the production andmaintenance unit. - The Respondent made no reply'to the August' 5request but, in a letter dated September 21, 1960, refused, and `at'alltimes thereafter has refused, to bargain collectively with the Unionas the exclusive representative of the employees in the said unit.The Respondent, in its brief, urges that the Board-should reconsiderits decision to certify, the' Union on the ground that the decision 'isin conflict with three courts of appeals decisions' finding, contrarys Anchor Manufacturing Company,CaseNo. 12-RC-867 (not published in, NLRBvolumes),,,—,,The Respondent,relies onCelanese Corporation of Americav.N.L R.B.,279 F. 2d204 (C.A. 7,) ;Allis-ChalmersManufacturing Company,aDelaware Corporation v.N.L R.B,261 F. 2d 613 (C.A. 7) ;'andN.L.R.B. v. TrinitySteel Co, Inc.,214 F. 2d120 (C.A. 5). ANCHOR MANUFACTURING COMPANY, ETC.143to the Board, that elections should have been set aside.All three ofthese court decisions, however, had issued prior to the Board's De-cision and Certification of September 6, 1960.While the Board was,of course, aware of the import of these decisions, it was convinced,nevertheless, that the Union's conduct here in question did not war-rant setting aside the election.Moreover, we note that the SupremeCourt remandedN.L.R.B. v. Mattison Machine Works,'acase pre-senting anissue similarto that herein, to the Court of Appeals forthe Seventh Circuit for entry of a decree enforcing the Board's order;and, in so doing, the Supreme Court pointed out that it was "wellwithin the Board's province" to find that the conduct complained ofhad not affected the fairness of the election, and that this findingshould have been accepted by the court of appeals.We note also that,since the filing of the Respondent's brief, the Supreme Court re-manded theCelanesecase,8 the most recent of the threecaseson whichthe Respondent relies, to the Court of Appeals for the Seventh Circuitfor consideration in the light of the Supreme Court's decision in theMattisoncase.Accordingly, we find no merit in the Respondent's contention as tothe effect of the decisions it cites on the Board's election standards.We find further that the Respondent, by its admitted refusal to bar-gain with the Union as the certified bargaining representative of itsemployees, has violated Section 8(a) (5) and (1) of the Act.'IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in connection with the operations as described in sectionI, above, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States, and tend to lead to labordisputes burdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfairlabor practices, we shall order that it cease and desist therefrom andthat it take certain affirmative action designed to effectuate the policiesof the Act.Having found that the Respondent refused to bargain collectivelywith the Union as the exclusive representative of employees in theappropriate unit, we shall order that the Respondent bargain collec-tively with the Union, upon request, as the statutory representative7 365 U.S. 123.8Celanese Corporation of America,365 U S. 297.B International Telephone and Telegraph Corporation,Industrial Products Division,129NLRB 221;Washington AluminumCompany, Inc,128 NLRB 643;The Cross Company,127 NLRB 691;Old King Cole,Inc.,119 NLRB837, enfd. 260F. 2d 530 (C.A. 6) 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the employees in the unit, and if an understanding is reached,embody such understanding in a signed agreement.CONCLUSIONS OF LAW1.International Brotherhood of ElectricalWorkers, AFL-CIO,is a labor organization as defined in Section 2(5) of the Act.2.All production and maintenance employees at the Respondent'sBradenton, Florida, plant, excluding all office clerical, plant clerical,and professional employees, guards, and supervisors as defined in theAct, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.3.The above-named labor organization was on September 6, 1960,and has been at all times thereafter, the certified exclusive representa-tive of all the employees in the above-described unit for the purposesof collective bargaining within the meaning of Section 9 (b) of the Act.4.By refusing to bargain collectively with the above-named labororganization as the exclusive representative of all the employees inthe unit described above, the Respondent has engaged in and is en-gaging in unfair labor practices within the meaning of Section8(a) (5) of the Act.5.By the aforesaid conduct, Respondent has interfered with, re-strained, and coerced employees in the exercise of rights guaranteedby Section 7 of the Act, and has thereby engaged in and is engagingin unfair labor practices within the meaning of Section 8(a) (1) ofthe Act.6.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7) ofthe Act.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Anchor Manu-facturing Company, a division of Basic Products Corporation, Bra-denton, Florida, and its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with International Brother-hood of Electrical Workers, AFL-CIO, as the exclusive bargainingrepresentative of the employees in the appropriate unit.The appropriate bargaining unit is :All production and maintenance employees at the Respondent'sBradenton, Florida, plant, excluding all office clerical, plant clerical,and professional employees, guards, and supervisors as defined in theAct. ANCHOR MANUFACTURING COMPANY, ETC.145(b) In, any like or related manner interfering with, restraining, orcoercing employees in the exercise of the rights.guaranteed by Section7 of the Act.,2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with International Brother-hood of Electrical Workers, AFL-CIO, 'as the exclusive representa-tive of the employees in the appropriate unit, as found above, and, ifan understanding is reached, embody such understanding in a signedagreement.(b)Post at its Bradenton, Florida, plant, copies of the noticeattached hereto marked "Appendix." 10Copies of such notice, to befurnished by the Regional Director for the Twelfth Region, shall, afterbeing duly signed by the Respondent's authorized representative, beposted by the Respondent immediately upon receipt thereof, in con-spicuous places, including all places where notices to employees arecustomarily posted, and maintained by it for at least 60 consecutivedays thereafter.Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced; or covered by anyother material.(c)Notify the Regional Director for the Twelfth Region, in writ-ing, within 10 days from the date of this Order, what steps the Re-spondent has taken to comply herewith.io In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT refuse to bargain collectively with InternationalBrotherhood of Electrical Workers, AFL-CIO, as the exclusivebargaining representative of the employees in the appropriateunit.The appropriate bargaining unit is :All production and maintenance employees at our plant inBradenton, Florida, excluding all office clerical, plant cleri-cal, and professional employees, guards, and supervisors asdefined in the Act.WE WILL,upon request, bargain collectively with the aforesaidlabor organization as the exclusive representative of the em-599198-62-vol. 131-11 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees in the appropriate unit, and, if an understanding isreached, embody such understanding in a signed agreement.WE WILL NOT, in any like or related manner, interfere with, re-strain, or coerce employees in the exercise of rights guaranteedby Section 7 of the Act.ANCHOR MANUFACTURING COMPANY,ADIVISION OF BASIC PRODUCTSCORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof,and mustnot be altered, defaced, or covered by any other material.North Texas Producers AssociationandUnited PackinghouseWorkers of America,AFL-CIONorth Texas Producers AssociationandDallas General Drivers,Warehousemen and Helpers Local Union745.CasesNos.16-CA-1388 and 16-CA-1404.April 20, 1961DECISION AND ORDEROn January 16, 1961, Trial Examiner Fannie M. Boyls issued herIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also found thatthe Respondent had not engaged in certain other unfair labor prac-tices alleged in the complaint and recommended dismissal of thoseallegations.Thereafter, the Respondent filed exceptions to the Inter-mediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief and the entire record in thesecases and hereby adopts the findings, conclusions, and recommenda-tions' of the Trial Examiner.'The Trial Examiner recommendedthat the Respondentcease anddesist from inter-fering with its employees'rights through the violations of Section8(a) (1) and(3) whichshe found,as well as "inany like orrelated manner."Because discriminatory dischargesevince a studied intentto thwart the rights of employees in freelyselecting theircollective-bargaining representatives,we shall issue a broad ceaseand desist order here.Borg-Warner Controls, Borg-Warner Corporation,128 NLRB 1035.131 NLRB No. 34.